WILLIE E. and MABLE B. GRATE, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentGrate v. CommissionerDocket No. 2807-75.United States Tax CourtT.C. Memo 1978-34; 1978 Tax Ct. Memo LEXIS 484; 37 T.C.M. (CCH) 194; T.C.M. (RIA) 780034; January 25, 1978, Filed *484 Robert B. Clarkson, for the petitioners.  Maurice W. Gerard and Stanley H. Smith, Jr., for the respondent.  FEATHERSTONMEMORANDUM FINDINGS OF FACT AND OPINION FEATHERSTON, Judge: Respondent determined deficiencies in petitioners' Federal income tax and additions to tax under section 6653(a) 1/ for 1972 and 1973 as follows: Additios to Tax YearDeficiencyunder sec. 6653(a)1972$826.74$41.341973$982.48$49.12The issues for decision in the instant case are as follows: 1.  Whether petitioners are entitled to deductions for charitable contributions, medical expenses, child care expenses, educational expenses, employee business expenses, sales tax, and miscellaneous expenses in excess of those amounts allowed by respondent for 1972 and 1973.  2.  Whether any part of the underpayment of tax by petitioners for 1972 and 1973 was due to their negligence or intentional disregard of respondent's rules and regulations. FINDINGS OF FACT At the time the petition was filed in the instant*485  case, petitioners were legal residents of Sumter, South Carolina.  Petitioners filed their joint Federal income tax returns for 1972 and 1973 with the Director, Internal Revenue Service Center, Chamblee, Georgia.  During 1972 and 1973, Willie E. Grate (hereinafter petitioner) was employed as a salesman for Metropolitan Life Insurance Company.  Petitioner Mable B. Grate was employed as a school teacher during those years.  During those years, petitioners had to make arrangements for the care of their minor child while they were both at work.  During the months of June through September in each of those years, petitioners took their minor child to the day care center at the Jehovah Baptist Church and paid approximately $50 per month for child care services.  For the remainder of each of those years, a lady came to petitioners' home to care for the child, and petitioners paid this person on a weekly basis.  However, petitioners incurred no child care expenses during their vacations.  During 1972 and 1973, petitioners' minor child was beset by certain medical problems which required doctors' and hospital fees to be incurred.  However, petitioners were covered by hospital insurance. *486  Petitioner personally prepared the Federal income tax returns for 1972 and 1973.  On their 1972 and 1973 returns petitioners reflected adjusted gross income in the amounts of $10,141.17 and $11,432.55, respectively.  On their 1972 return, petitioners claimed, among other items, the following deductions: DeductionAmountCharitable contributions$ 684.00Medical expenses964.35Child care expenses1,800.00Education expenses965.00Employee business expenses3,600.00Sales tax208.00Miscellaneous expenses asfollows: Preparation of tax return$ 25.00N.A.L.U.30.00Office material225.00S.C.E.A. and N.E.A.75.00St. Paul's Lodge No. 875.00430.00Petitioners' claimed deductions for charitable contributions for 1972 consisted of the following items and amounts:  ItemAmountFirst Baptist Church$400.00American Cancer25.00Boy Scouts15.00Y.M.C.A.40.00Y.W.C.A.60.00Girl Scouts20.00Heart Association35.00Multiple Sclerosis Society5.00March of Dimes20.00United Fund39.00S. C. Mental Health Assoc.25.00Total$684.00The claimed child care expenses in the total*487  amount of $1,800 for 1972 was computed on the basis of $150 per month.  On their 1973 return, petitioners claimed, among other items, the following deductions: DeductionAmountCharitable contributions$ 765.00Medical expenses1,269.69Child care expenses2,100.00Education expenses675.00Employee business expenses3,600.00Sales Tax226.00Miscellaneous expenses asfollows: Cairo Temple No. 125$ 45.00Office materials253.00Preparation of tax return25.00St. Paul's Lodge No. 875.00N.A.L.U.35.00S.C.E.A. and N.E.A.75.00508.00Petitioners' claimed deductions for charitable contributions for 1973 consisted of the following items and amounts:  ItemAmountFirst Baptist Church$425.00American Cancer30.00Boy Scouts25.00Y.M.C.A.40.00Y.W.C.A.60.00Girl Scouts25.00Heart Association40.00Muscular Dystrophy Assoc.10.00March of Dimes25.00United Fund60.00S. C. Mental Health Assoc.25.00Total$765.00The claimed child care expenses in the total amount of $2,100 for 1973 was calculated on the basis of $175 per month.  In his statutory notice of deficiency*488  respondent determined that petitioners failed to fully substantiate the claimed deductions, set forth above, and disallowed portions of these deductions as follows: 1972AmountAmountAmount DeductionClaimedAllowedDisallowedCharitable contributions$ 684.001/ $ 508.50$ 175.50Medical expenses964.350964.35Child care expenses1,800.00600.001,200.00Education expenses965.00840.00125.00Employee business expenses3,600.001,882.621,717.38Sales tax208.00188.0020.00Miscellaneous expenses430.002/ 55.00375.001973Charitable contributions$ 765.00$ 552.00$ 213.00Medical expenses1,269.69259.701,009.99Child care expenses2,100.00600.001,500.00Education expenses675.00387.00288.00Employee business expenses3,600.001,882.621,717.38Sales tax226.00208.0018.00Miscellaneous expenses508.000508.00*489  Also, in the statutory notice of deficiency, respondent determined that a part of the underpayment of taxes for 1972 and 1973 was due to negligence or intentional disregard of respondent's rules and regulations. OPINION The issue in the instant case is a relatively simple one: whether petitioners have substantiated the amounts of certain expenses claimed by them on their 1972 and 1973 returns.  For the most part, however, petitioners' counsel completely ignored the development of facts concerning the issues for trial and devoted a large part of his time to making numerous motions, 2/ none of which had any merit.  Although certain testimony by petitioner indicated that there existed written records to substantiate at least some of the claimed expenses, petitioners did not introduce in evidence any receipts, vouchers, canceled checks, or other documents.  Further, petitioners failed*490  to testify as to any concrete facts to support estimates of their actual expenditures.  Thus we are left with a record which is seriously deficient.  With respect to those deductions for charitable contributions, medical expenses, educational expenses, employee business expenses, sales tax and miscellaneous expenses, we think that petitioners have failed to carry their burden of proof.  Respondent's determination set forth in our Findings of Fact as to the allowable amounts of these deductions, therefore, must be upheld. . With respect to the deduction for child care expenses, we think the record reasonably indicates that petitioners are entitled to a deduction in the amount of $1,000 for each year at issue, instead of the $600 allowed by respondent for 1972 and 1973.  . As to the additions to tax under section 6653(a), the burden is on petitioners to prove that no part of the underpayment was due to negligence or intentional disregard of respondent's rules and regulations. . Aside from petitioner's*491  self-serving responses to a series of conclusory statements made by petitioners' counsel, there is nothing in the record to show that respondent's determination was erroneous.  Petitioners failed to present any documentary evidence in support of their claimed deductions.  In the absence of such substantiation, we are compelled to conclude they greatly exaggerated the itemized deductions at issue.  In these circumstances we must sustain the determined additions to tax.  To reflect the foregoing and the concessions made by the parties, Decision will be entered under Rule 155.  Footnotes1. /↩ All section references are to the Internal Revenue Code of 1954, as in effect during the tax years in issue.1. / On brief respondent concedes that petitioners are entitled to a deduction for contributions in 1972 in the total amount of $533.50 rather than the amount of $508.50 allowed in the statutory notice.  This results from the concession of an additional $25 paid to Mt. Pisgah A.M.E. Church.  / Most of the motions made by petitioners' counsel at the trial of the instant case had been previously made by him in . In that case we specifically indicated the substance of those motions and denied each, citing authority.2↩ / Miscellaneous expenses allowed consist of a $25 payment for preparation of petitioners' tax return and a $30 payment to N.A.L.U.